DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 12/6/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2-3, 5, 8, and 15-16 are cancelled.
Claims 1, 4, 6-7, and 9-14 are pending.
Claims 6, 7, and 14 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishinaga (EP 1236461 A1).
Nishinaga teaches an oral composition such as a dentifrice comprising, as  flavor components, anethole and l-menthol, wherein the anethole and l-menthol prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (The Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is noted that in Table 1 of the disclosure (pg 32), the applicant clearly shows that a ratio of 80:20 produces the desired flavor profile. As such, the teaching of Nishinaga reads on claims 1, 4, 9, and 12.
Claims 10-12 are rejected as being directed to an intended use of the composition of claim 1. It is well established that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Put another way “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).

The person of ordinary skill would have had a reasonable expectation of success in selecting anethole in a ratio to menthol of 80:20, in the flavor system taught by Nishinaga because Nishinaga teaches a flavor system comprising a ratio anethole to l-menthol of 80:20, and this ratio further provides enhancement of retention of an enzyme and/or an anti-bleeding agent, as well as increased foaming ability and storage stability. 

Examiner’s Reply to Attorney Arguments dated 12/6/2021

1. Rejection of claims 1-4, 9-13, and 16 under 35 U.S.C. §103 over Nishinaga
The applicant argues that the amendment to claim 1 of ““wherein components (a) and (b) are present in a weight ratio of from 85:15 to 95:5” is sufficient to overcome the rejection over Nishinaga, in view of the teaching of Nishinaga of a weight ratio of components (a) and (b) of 80:20. The applicant cites the data shown in Table 1 as evidence.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed in detail above, the claimed ratio of components (a) and (b) of 85:15 is considered prima facie obvious since prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05(I).                                           
The applicant alleges that Table 1 supports the allegation that “the present  application provides persuasive examples, in which the taste profile of various aroma mixtures was assessed by a panel consisting of 5 trained testers. To that end, the mixtures were incorporated in an amount of 0.5% by weight into an unsweetened and unflavored standard chewing sweet preparation.” However, Table 1 (Examples 1-4) reports data for a ratio of components (a) and (b) of 80:20, outside of the claimed range, but within the teaching of Nishinaga. As such, while the data presented in Table 1 fails to provide support for the claimed range, it does support the prima facie obviousness rejection based on the teachings of Nishinaga.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612